Exhibit 10.22

 

ASSURED GUARANTY LTD. REPLACEMENT AWARD PLAN TRUST

(Effective  April 21, 2004)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

THE TRUST AND THE PLAN

 

 

 

I-1.

 

Name

 

 

 

I-2.

 

Plan

 

 

 

I-3.

 

Grantor

 

 

 

I-4.

 

Administrator

 

 

 

ARTICLE II

MANAGEMENT AND CONTROL OF TRUST FUND ASSETS

 

 

 

II-1.

 

The Trust Fund

 

 

 

II-2.

 

Trust Contributions

 

 

 

II-3.

 

Investment Guidelines

 

 

 

II-4.

 

General Powers

 

 

 

II-5.

 

Common Fund

 

 

 

II-6.

 

Relating to Trustees

 

 

 

II-7.

 

Trustee Who is a Participant

 

 

 

ARTICLE III

ACCOUNTING AND DISTRIBUTION OF TRUST ASSETS

 

 

 

III-1.

 

Statement of Account

 

 

 

III-2.

 

Benefit Payments

 

 

 

ARTICLE IV

COMPENSATION, EXPENSES AND LIABILITY

 

 

 

IV-1.

 

Compensation and Expenses

 

 

 

ARTICLE V

TRUST FUND ASSETS

 

 

 

V-1.

 

Use of Trust Assets

 

 

 

V-2.

 

Claims of Creditors

 

 

 

V-3.

 

Claims of Participants

 

 

 

V-4.

 

Assets Contributed by the Company

 

 

 

ARTICLE VI

TAX MATTERS

 

 

 

ARTICLE VII

MISCELLANEOUS

 

 

 

VII-1.

 

Disagreement as to Acts

 

 

 

VII-2.

 

Person Dealing with Trustees

 

 

 

VII-3.

 

Evidence

 

 

 

VII-4.

 

Waiver of Notice

 

 

 

VII-5.

 

Counterparts

 

 

 

VII-6.

 

Governing Laws

 

 

 

VII-7.

 

Successors, Etc.

 

 

i

--------------------------------------------------------------------------------


 

VII-8.

 

Service of Legal Process

 

 

 

ARTICLE VIII

CHANGES OF TRUSTEES

 

 

 

VIII-1.

 

Resignation

 

 

 

VIII-2.

 

Removal of Trustee

 

 

 

VIII-3.

 

Powers Pending Appointment of Successor Trustee

 

 

 

VIII-4.

 

Duties of Resigned or Removed Trustees and of Successor Trustee

 

 

 

ARTICLE IX

AMENDMENT, REVOCATION AND TERMINATION

 

 

 

IX-1.

 

Amendment and Revocation

 

 

 

IX-2.

 

Distribution of Assets Upon Revocation or Termination

 

 

ii

--------------------------------------------------------------------------------


 

ASSURED GUARANTY LTD. REPLACEMENT AWARD PLAN TRUST

 

THIS TRUST AGREEMENT, made and entered into this 21st day of April, 2004, by and
among Assured Guaranty Ltd., a corporation organized and existing under the laws
of Bermuda, having its principal place of business in Hamilton, Bermuda (the
“Company”), and James Michener, Pierre Samson, and Robert Mills, as trustees
(the “Trustees”),

 

WITNESSETH THAT:

 

WHEREAS, the Company has established the Assured Guaranty Ltd. Replacement Award
Plan  (the “Plan”) to provide certain employees and other persons providing
services to the Company and to subsidiaries of the Company (individually,
“Employer” and collectively, “Employers”) with benefits (the “Participants”);
and

 

WHEREAS, it is intended that the Trust will provide a vehicle for the
accumulation of assets for the purpose of making payments under the Plan and for
such other corporate purposes as are consistent with the terms of the Trust and
that the Trust will constitute a grantor trust as described in section 671 of
the United States Internal Revenue Code of 1986, as amended (the “Code”);

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, IT IS AGREED that the Trustees, and each of them, do hereby accept
their appointment as such under this Trust Agreement, effective as of the day
and year first above written;

 

IT IS FURTHER AGREED, by and among the parties hereto, as follows:

 

ARTICLE I

 

The Trust and the Plan

 

I-1.                               Name.  The Trust Agreement and Trust hereby
evidenced shall be known as the Assured Guaranty Ltd. Replacement Award Plan
Trust.

 

I-2.                               Plan.  The Secretary of the Company shall
deliver to the Trustees a certified copy of each of the Plan and a copy of any
amendments thereto for convenience of reference, but the rights, powers and
duties of the Trustees shall be governed solely by the terms of this Agreement
without reference to the provisions of the Plan.

 

I-3.                               Grantor.  The Company shall be the grantor
(within the meaning of Section 677(a) of the Code) of the Trust.

 

I-4.                               Administrator.  The Company is the
Administrator of the Plan and the Trust and the Secretary of the Company will
certify to the Trustees the names of the employees of the Company who are, from
time to time, authorized to act on behalf of the Administrator under the

 

1

--------------------------------------------------------------------------------


 

terms of this Agreement and to receive notices which the Trustees are required
under the terms of this Agreement to provide to the Administrator.

 

ARTICLE II

 

Management and Control of Trust Fund Assets

 

II-1.                           The Trust Fund.  The term “Trust Fund” means all
property of every kind held by the Trustees.

 

II-2.                           Trust Contributions.  The Company shall
contribute to the Trustees on or before today’s date the sum of US $100.00 and
may, from time to time, contribute further amounts to the Trustees to be held,
invested and distributed in accordance with the provisions of this Agreement.

 

II-3.                           Investment Guidelines.  The Administrator may,
from time to time, establish investment guidelines for the Trustees with respect
to the investment, retention, disposition and reinvestment of the assets of the
Trust Fund by writing filed with the Trustees.

 

II-4.                           General Powers.  Subject to the provisions of
paragraph II-3, with respect to the Trust Fund, the Trustees shall have the
following powers, rights and duties in addition to those provided elsewhere in
this Trust Agreement or by law:

 

(a)                                  to receive and hold all contributions paid
to the Trustees by the Company; provided, however, that the Trustees shall have
no duty to require any contributions to be made, or to determine that any of the
contributions received comply with the conditions and limitations of the Plan;

 

(b)                                 to deposit any part or all of the cash and
other property of this Trust in any common trust fund, pooled fund or other
commingled investment fund maintained by the Trustees for trust investment
purposes;

 

(c)                                  to invest and reinvest the Trust Fund in
property of any kind, real or personal;

 

(d)                                 to manage, operate, sell, contract to sell,
convey, exchange, partition, transfer, abandon, and otherwise deal with all
property, real or personal, in such manner, for such consideration, and on such
terms and conditions as the Trustees shall decide;

 

(e)                                  to retain in cash (pending investment,
reinvestment or payment of benefits) any reasonable portion of the Trust Fund
and to deposit cash in any depository selected by them;

 

(f)                                    to make payments from the Trust Fund in
accordance with paragraph III-2;

 

(g)                                 to compromise, contest, arbitrate, settle or
abandon claims and demands;

 

2

--------------------------------------------------------------------------------


 

(h)                                 to begin, maintain or defend any litigation
necessary in connection with the investment, reinvestment and administration of
the Trust;

 

(i)                                     to have all rights of an individual
owner, including the power to give proxies, to vote stocks, to join in or oppose
(alone or jointly with others) voting trusts, mergers, consolidations,
foreclosures, reorganizations, recapitalizations or liquidations, and to
exercise or sell stock subscription or conversion rights;

 

(j)                                     to hold securities or other property in
the name of the Trustees or their nominee or nominees, or in such other form as
the Trustees shall determine, with or without disclosing the Trust relationship,
provided that the records of the Trustees shall indicate the actual ownership of
such securities or other property;

 

(k)                                  to deposit securities with a clearing
corporation, central depository or similar organization, in which event, the
certificates representing securities, including those in bearer form, may be
held in bulk form with, and may be merged into, certificates of the same class
of the same issuer which constitute assets of other accounts or owners, without
certification as to the ownership attached and to participate in and use a
book-entry system for the transfer or pledge of securities held by the Trustees
or by a corporate depository; provided, however, that the Trustees shall at all
times maintain a separate and distinct record of the securities owned by the
Trust Fund;

 

(l)                                     to retain any funds or property subject
to any dispute without liability for the payment of interest, or to decline to
make payment or delivery thereof until final adjudication is made by a court of
competent jurisdiction;

 

(m)                               to employ agents, attorneys, investment
counsel, accountants or other persons (who also may be employed by or represent
the Company) for such purposes as the Trustees consider desirable;

 

(n)                                 to furnish the Administrator with such
information in the Trustees’ possession as the Company may need for tax or other
purposes; and

 

(o)                                 to perform any and all other acts which are,
in the Trustees’ judgment, necessary or appropriate for the proper and
advantageous management, investment and distribution of the Trust Fund.

 

II-5.                           Common Fund.  Subject to the provisions of
paragraph V-2, the Trustees may administer and invest all contributions made to
it as one Trust Fund.  The Trustees shall not be required to make any separate
investment of the Trust Fund for the account of any creditor of the Company
prior to receipt of directions to make payments of such creditor in accordance
with paragraph V-2.

 

3

--------------------------------------------------------------------------------


 

II-6.                           Relating to Trustees.  During any period in
which two or more Trustees are acting, the following provisions shall apply
where the context admits:

 

(a)                                  A majority of the Trustees qualified to act
may act on behalf of all Trustees by meeting, or by writing signed without
meeting, and may execute any document relating to the Trust Fund by signing one
document or concurrent documents.

 

(b)                                 The certificate of a majority of the
Trustees that they have taken or authorized any action shall be conclusive in
favor of any person relying on the certificate.

 

(c)                                  By their unanimous written consent the
Trustees may allocate any of their rights, duties or obligations under this
Trust Agreement or the Plan to any other Trustee then acting.

 

II-7.                           Trustee Who is a Participant.  If a Trustee is a
participant in a Plan, he may not decide any matter concerning distribution of
any kind to be made to him unless such decision could be made by him under such
Plan if he were not a Trustee.

 

ARTICLE III

 

Accounting and Distribution of Trust Assets

 

III-1.                       Statement of Account.  Within 60 days after the
last day of each fiscal year, the Trustees shall furnish to the Administrator a
written report showing the fair market value of the Trust Fund as of that date,
and all investments of the Trust Fund, and receipts and disbursements and other
transactions made by the Trustees during that fiscal year, with respect to the
Trust Fund.  The records of the Trust may be audited at any time and from time
to time by the Administrator.

 

III-2.                       Benefit Payments.  Subject to the provisions of
paragraph V-2, the Trustees shall make payments to Participants in such amounts
and at such times as the Administrator may certify to the Trustees, subject to
the following:

 

(a)                                  The Trustees shall have no responsibility
to inquire as to whether a payee is entitled to the payment, or as to whether a
payment is proper, and shall have no liability for a payment made in good faith
without actual notice or knowledge of the changed condition or status of the
payee.

 

(b)                                 If any check for any payment directed to be
made from the Trust Fund has been mailed by the Trustees to the last address of
the payee furnished to the Trustees and is returned unclaimed, the Trustee shall
notify the Administrator.

 

(c)                                  The Trustees may reserve such reasonable
amount from any payment as it shall deem necessary to pay any estate,
inheritance, income or other tax, charge or assessment attributable to any
payment or may require such releases or other document from any taxing authority
and such indemnity from the intended payee as the Trustee shall deem necessary
for its protection.

 

4

--------------------------------------------------------------------------------


 

ARTICLE IV

 

Compensation, Expenses and Liability

 

IV-1.                       Compensation and Expenses.  No compensation shall be
paid to the Trustees as such.  The Trustees are authorized to pay from the Trust
Fund (unless otherwise paid by the Company) all of the Trustees’ reasonable
expenses, taxes and charges (including reasonable fees of persons employed by it
in accordance with subparagraph II-4(m)) incurred in connection with the
collection, administration, management, investment, protection and distribution
of the Trust Fund.

 

IV-2.                       Liability of Trustees.  The Trustees shall not be
liable for any act or failure to act in the performance of duties under this
Agreement, unless such action or failure to act is dishonest, constitutes
negligence or is in willful violation of the law.  The Trustees shall not be
liable for following in good faith any direction of the Administrator given in
accordance with the terms of this Agreement.

 

ARTICLE V

 

Trust Fund Assets

 

V-1.                           Use of Trust Assets.  Subject to the provisions
of paragraph V-2 and the provisions of paragraphs X-1 and X-2, the assets of the
Trust shall be used for the purpose of providing benefits under the Plan.

 

V-2.                           Claims of Creditors.  Notwithstanding any
provision of this Trust Agreement, the assets in the Trust Fund shall be subject
to the claims of the general creditors of the Company if such claims are not
satisfied by payment from the other general assets of the Company, because of
the Company’s insolvency (as described below).  The Chairman of the Board of
Directors and the Chief Executive Officer of the Company shall notify the
Trustees of the Insolvency of the Company within three days of receipt of
knowledge of such Insolvency.  Upon receipt of such notice or an applicable
court order, the Trustees shall hold assets of the Trust Fund for the benefit of
its general creditors, and shall suspend payment of benefits under the Plan
which would be charged to the Trust until the Trustee has determined that the
Company is no longer Insolvent or pursuant to a court order.  The Trustees shall
have no duty to inquire whether the Company is Insolvent.  The Trustees may rely
on such evidence concerning the Company’s insolvency as may be furnished to the
Trustees by the Company.  The Company shall be considered as “Insolvent” for
purposes of this Trust agreement if it is (i) unable to pay its debts generally
as they become due or (ii) engaged as a debtor in a proceeding under the
Bankruptcy Code of the United States (11 U.S.C. - 101 et. seq.) or any other law
of any jurisdiction for the relief, liquidation or rehabilitation of debtors.

 

V-3.                           Claims of Participants.  The principal of the
Trust, and any earnings thereon shall be held separate and apart from other
funds of Company and shall be used exclusively in accordance with and in
furtherance of the goals of the Plan, subject to the provision paragraph V-2
hereto.  Neither the Participants in the Plan nor the Plan shall have any
preferred claim on, or

 

5

--------------------------------------------------------------------------------


 

any beneficial ownership in, any assets of the Trust, or be entitled to any
payment from the Trust, and all rights of a Participant created under any of the
Plan shall constitute unsecured contractual rights of the participant.  It is
intended that neither the Plan nor the Trust shall be subject to the provisions
of part 4 of title I of the Employee Retirement Income Security Act of 1974, an
amended, and neither the Participants nor the Plan shall have any right to
require the Company to make any contribution to the Trust.

 

V-4.                           Assets Contributed by the Company.
Notwithstanding any provision of the Trust to the contrary, any ordinary shares
of the Company (“Assured Shares”), contributed to the Trust by the Company and
held in a fund intended to be invested primarily in Assured Shares, which
Assured Shares or fund is held in the Trust for the benefit of the employees or
service providers of any Employer, shall be subject to the claims of the general
creditors of such Employer as well as to the claims of the general creditors of
the Company.  With respect to Assured Shares and to any fund intended to be
invested primarily in Assured Shares which is held in the Trust, references to
the “Company” in paragraphs V-1, V-2 and V-3 of this Article V shall be
interpreted to also refer to such Employer.  Upon the termination of the Trust,
any such Assured Shares remaining in the Trust shall revert to the Company.

 

ARTICLE VI

 

Tax Matters

 

This Trust Agreement is intended to constitute a grantor trust, as described in
section 671 of the Code.  The Company acknowledges that all income of the Trust
is attributable to it as owner of the Trust assets for income tax purposes and
will be income to the Company.

 

ARTICLE VII

 

Miscellaneous

 

VII-1.                   Disagreement as to Acts.  If there is a disagreement
between the Trustees and anyone as to any act or transaction reported in any
accounting, the Trustees shall have the right to have its account settled by a
court of competent jurisdiction.

 

VII-2.                   Person Dealing with Trustees.  No person dealing with
the Trustees shall be required to see to the application of all money paid or
property delivered to the Trustees, or to determine whether or not the Trustees
are acting pursuant to any authority granted under this Trust Agreement.

 

VII-3.                   Evidence.  Evidence required of anyone under this Trust
Agreement may be by certificate, affidavit, document or other instrument which
the person acting in reliance thereon considers pertinent and reliable, and
signed, made or presented by the proper party.

 

VII-4.                   Waiver of Notice.  Any notice required under this Trust
Agreement may be waived by the person entitled thereto.

 

6

--------------------------------------------------------------------------------


 

VII-5.                   Counterparts.  This Trust Agreement may be executed in
any number of counterparts, each of which shall be deemed an original, and no
other counterpart need be produced.

 

VII-6.                   Governing Laws.  This Trust Agreement shall be
construed and administered according to the laws of Bermuda.

 

VII-7.                   Successors, Etc.  The provisions of this Trust
Agreement shall be binding on the Company and the Trustees and their successors
and the Participants and their respective heirs and legal representatives.

 

VII-8.                   Service of Legal Process.  If the Trustees receive
service of summons, subpoena or other legal process of any court with respect to
any action relating to the Plan or this Trust Agreement, it shall, as soon as
practicable, inform the Administrator of such service and the Trustees shall
promptly provide the Administrator with a copy of the document served.

 

ARTICLE VIII

 

Changes of Trustees

 

VIII-1.               Resignation.  A Trustee may resign at any time by giving
90 days’ advance written notice to the Company, and to any other Trustee or
Trustees then acting.

 

VIII-2.               Removal of Trustee.  The Company may remove a Trustee by
giving 30 days’ advance written notice to that Trustee and to any other Trustee
or Trustees then acting.  The Company shall fill a vacancy in the office of the
Trustees as soon as practicable by writing filed with the person or entity
appointed to fill the vacancy and with any other Trustee or Trustees then
acting; provided, however, that there must always be at least one Trustee
acting.

 

VIII-3.               Powers Pending Appointment of Successor Trustee.  If a
vacancy in the office of Trustee exists, the remaining Trustee or Trustees may
exercise all of the Trustees’ powers until the vacancy is filled.

 

VIII-4.               Duties of Resigned or Removed Trustees and of Successor
Trustee.  If all the Trustees resign or are removed, they shall promptly
transfer and deliver the assets of the Trust Fund to the successor Trustee or
Trustees, after reserving such reasonable amount as it shall deem necessary to
provide for expenses and any sums chargeable against the Trust Fund for which it
may be liable.  Within 120 days, the resigned or removed Trustees shall furnish
to the Company and the successor Trustee or Trustees an account of the
administration of the Trust from the date of their last account.  Each successor
Trustee shall succeed to the title to the Trust Fund vested in his predecessor
without the signing or filing of any further instrument, but any resigned or
removed Trustee shall execute all documents and do all acts necessary to vest
such title of record in any successor Trustee.  Each successor Trustee shall
have all the powers, rights and duties conferred by this agreement as if
originally named as Trustee.  No successor Trustee shall be personally liable
for any act or failure to act of a predecessor Trustee.

 

7

--------------------------------------------------------------------------------


 

ARTICLE IX

 

Amendment, Revocation and Termination

 

IX-1.                      Amendment and Revocation.  This Trust Agreement and
the Trust created hereby may be amended, revoked or terminated by the Company at
any time, provided that no amendment shall materially change the rights, duties
and responsibilities of the Trustees without their consent.

 

IX-2.                      Distribution of Assets Upon Revocation or
Termination.  Upon revocation or termination of this Trust by the Company, the
Trustees shall, subject to the provisions of paragraph V-2 and to the Trustees’
reserving such reasonable amount as they shall deem necessary to provide for
expenses and any sums chargeable against the Trust Fund, distribute the assets
of the Trust to the Company.

 

IN WITNESS WHEREOF, the Company has caused these presents to be signed by its
duly authorized officer and the Trustees have set forth their hands and seals as
of the day and year first above written.

 

 

Assured Guaranty Ltd.

 

 

 

 

 

By  James M. Michener

 

Its  General Counsel & Secretary

 

 

 

/s/ James M. Michener

 

 

8

--------------------------------------------------------------------------------